trust a b internal_revenue_service number release date index number ------------------------------------------ --------------------------------------------------------- ------------------------------------------ ----------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b02 plr-146979-05 date date ---------------------------------------------------------------------------------------------------- ------------------------ ---------------------------------------------------------------------------------------------------- -------------------------- ---------------------------------------------------------------------------------------------------- -------------------------- ------------------------------------------------------- ------------------ ------------------------- ---------------------- --------------- --- --- --- charity ---------------------------------------------------- court d1 d2 d3 d4 a b c d dear -------------- correspondence submitted on behalf of trust by its authorized representatives requesting rulings under sec_664 sec_507 sec_1001 and sec_4941 of the internal_revenue_code grantors created trust a charitable_remainder_unitrust crut on d1 and are entitled to receive payment of the unitrust_amount under the trust instrument the trust instrument provides that the trustee will pay to the recipients in equal shares during their lifetimes a untitrust amount equal to the lesser_of a the trust income for the taxable_year as defined in sec_643 and the regulations thereunder or b a percent of the net the information submitted states that a and b a married couple collectively this responds to a letter dated date and subsequent plr-146979-05 fair_market_value of the assets of the trust valued as of the first day of each taxable_year of the trust the valuation_date the payment of the unitrust_amount shall also include any amount of trust income for the year that is in excess of the amount required under b above to the extent that the aggregate of the amounts paid in prior years was less than the aggregate of the amounts computed at a percent of the net fair_market_value of the trust assets the payments will be made until the death of the survivor of the grantors upon the death of the survivor grantor the trustee shall distribute all of the principal and income of trust other than any amount due either of grantors or their respective estates as provided to charity a public charity the trustee proposes to terminate trust early and to distribute all trust property to grantors and charity by obtaining an order from court contingent on the issuance of a favorable private_letter_ruling from the service under the proposed termination plan it is represented that grantors will assign their interests in trust to charity in exchange for grantors’ assignment of their interests in trust the trustee will make a one-time lump sum distribution equal to the present_value of their right to receive unitrust or income payments for life any assets distributed in-kind will be distributed on a pro-rata basis among grantors and charity a’s normal life expectancy a‘s personal physician submitted a statement confirming that there was no indication that a’s life expectancy was less than would otherwise be expected for a person a’s age b’s date of birth is d2 and b is aware of no physical condition that would decrease b’s normal life expectancy b‘s personal physician submitted a statement confirming that there was no indication that b’s life expectancy was less than would otherwise be expected for a person b’s age ruling a’s date of birth is d2 and a is aware of no physical condition that would decrease sec_664 defines a crut for the purposes of sec_664 as a_trust a from which a fixed percentage which is not less than percent nor more than percent of the net fair_market_value of its assets valued annually is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in sec_664 and other than qualified gratuitous transfers described in sec_664 may be paid to or for the life or lives of such individual or individuals c following the termination of the payments described in sec_664 the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by the trust for such a use or to the extent the remainder_interest is in qualified_employer_securities as defined in sec_664 provides that notwithstanding the provisions of sec_664 based solely on the facts and representations submitted we conclude that the plr-146979-05 sec_664 all or part of such securities are to be transferred to an employee_stock_ownership_plan as defined in sec_4975 in a gratuitous transfer as defined by sec_664 and d with respect to each contribution of property to the trust the value determined under sec_7520 of such remainder_interest in such property is at least percent of the net fair_market_value of such property as of the date such property is contributed to the trust and b the trust instrument of a crut may provide that the trustee shall pay the income_beneficiary for any year a the amount of the trust income if such amount is less than the amount required to be distributed under sec_664 and b any amount of the trust income which is in excess of the amount required to distributed under sec_664 to the extent that by reason of sec_664 the aggregate of the amounts paid in prior years was less than the aggregate of such required amounts early termination of trust pursuant to court order will not cause trust to be disqualified as a crut under sec_664 this ruling is conditioned on grantors and trust treating the early termination as described in ruling sec_2 through below ruling sec_2 case of a_trust the creator of the trust above from income_tax self-dealing between a disqualified_person and a private_foundation exchange or leasing of property between a private_foundation and a disqualified_person or transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_507 imposes a tax on a private_foundation under certain circumstances sec_4941 imposes an excise_tax on disqualified persons for each act of sec_4941 defines self-dealing as including any direct or indirect sale or sec_664 generally exempts cruts as defined in sec_664 and sec_507 defines the term substantial_contributor to include in the sec_4946 provides that for purposes of subchapter_a of chapter of subtitle d of title_26 the term disqualified_person includes with respect to a private_foundation a person who is a substantial_contributor to the foundation or a foundation_manager within the meaning of sec_4946 sec_4946 provides that for purposes of subchapter_a of chapter of subtitle sec_4947 provides in pertinent part that in the case of a_trust which is not sec_4946 provides that for purposes of sec_4946 the term substantial plr-146979-05 contributor means a person who is described in sec_507 d of title_26 the term foundation_manager means with respect to any private_foundation an officer director or trustee of a foundation or an individual having powers or responsibilities similar to those of officers directors or trustees of the foundation and with respect to any act or failure to act the employees of the foundation having authority or responsibility with respect to such act or failure to act exempt from tax under sec_501 not all of the unexpired interests of which are devoted to charitable purposes and which has amounts in trust for which a charitable deduction was allowed sec_507 and sec_4941 apply as if such trust were a private_foundation sec_4947 provides that sec_4947 shall not apply with respect to any amounts payable under the terms of such trust to non-charitable income beneficiaries provides in essence that payments of income by a crut to its individual income beneficiaries do not result in any_tax on self-dealing under sec_4947 sec_7520 annuity life_estate or remainder factor may not be used to value a restricted beneficial_interest however a special factor may be used to value a restricted beneficial_interest in some circumstances sec_1_7520-3 provides that the standard factor for an ordinary remainder_interest represents the present worth of the right to receive dollar_figure at the end of a defined period sec_1_7520-3 provides that the standard factor for an ordinary life_estate interest represents the right to receive the use of dollar_figure for a defined period sec_53_4947-1 of the foundation and similar excise_taxes regulations sec_1_7520-3 of the income_tax regulations provides that the standard trust is a split-interest trust described in sec_4947 by being described in sec_4947 trust is subject_to the provisions of sec_507 and sec_4941 and certain other provisions as if it were a private_foundation grantors are disqualified persons with respect to the trust within the meaning of sec_4946 because they are the creators of the trust sec_507 defines the term substantial_contributor to include the creator of the trust however the grantors are not disqualified persons with respect to charity a public charity because sec_4941 applies to certain transactions between private_foundations and disqualified persons by early termination trust will distribute lump sums to grantors and charity equal to the actuarial value of their interests in trust taking into account the net-income plr-146979-05 provisions of trust and the distributions are also treated as a constructive_sale or exchange between grantors and charity generally payments to grantors from trust would constitute self-dealing one reasonable method to calculate the actuarial value of the income and the appropriate calculation of the actuarial value of the income_interest of trust however because the distribution to grantors equals the actuarial value of the income_interest taking into account the net-income provisions of the trust the exception to self- dealing provided by sec_53_4947-1 applies and the distribution will not be an act of self-dealing furthermore because charity is a public charity sec_4941does not apply to the transaction between grantors and charity taking into account the net-income provisions of trust requires the use of a reasonable method for the calculation which does not inappropriately inflate grantors’ interest to the detriment of the charitable remainderman remainder interests is the following the computation of the remainder_interest is found using a special factor as indicated in sec_1_7520-3 the special remainder factor is found by using the methodology stated in sec_1_664-4 for computing the factor for a remainder_interest in a unitrust with the following modification where sec_1_664-4 provides an assumption that the trust’s stated payout percentage is to be paid out each year instead the assumed payout shall be that of a fixed percentage which is equal to the lesser_of the trust’s stated payout percentage or the sec_7520 rate for the month of termination the special factor for the non-charitable payout interest i sec_1 minus the special remainder factor based on this methodology the calculation of grantors’ income_interest in trust may be demonstrated as follows the sec_7520 rate for d4 is b percent assuming the termination occurred in d4 the lesser_of this rate and trust’s stated payout percentage is b percent the assumed grantors’ ages as of the nearest birthdays are c and d based on table 90cm interest at b percent an unadjusted payout rate of b percent and quarterly payments made at the end of each quarter the present_value of the remainder_interest in a unitrust which falls in at the death of the last of two persons aged c and d is dollar_figure427 for each dollar_figure of the trust estate the present_value of the payout interest in the same unitrust until such death is dollar_figure minus dollar_figure427 or dollar_figure573 for each dollar_figure of the trust estate would during the full term of the trust under the above-described methodology for valuing their interest in a crut with a net_income make-up feature further state law allows for early termination under the facts presented pursuant to the court order in addition grantors’ personal physician has conducted a physical examination on each of them and has stated under penalties of perjury that the examination reveals no in this case the income beneficiaries are not expected to receive more than they plr-146979-05 medical_condition expected to result in a shorter-than-average longevity under sec_1 and grantors have each signed a similar statement furthermore because the effect of the transaction is to vest the income_interest accordingly we hold as follows neither the distribution to grantors of the and remainder_interest in the remainder beneficiary charity the trust no longer will be a split-interest trust under sec_4947 and sec_507 will not apply unitrust termination amount the final distribution of trust assets to charity grantors’ consent to trust termination nor charity’s consent to trust termination constitute acts of direct or indirect self-dealing under sec_4941 and sec_4947 we further hold that the court- approved termination of trust and related lump-sum_distribution to grantors of the unitrust termination amount and final distribution of remaining trust assets to charity will not constitute a taxable_termination under sec_507 and sec_4947 sec_1001 provides that the gain from the sale_or_other_disposition of ruling property is the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in such section for determining loss over the amount_realized under sec_1001 the amount_realized from the sale_or_other_disposition of property is the sum of any money received plus the fair_market_value of the property other than money received sec_1001 however provides that in determining gain_or_loss from the sale or disposition of a term_interest_in_property that portion of the adjusted_basis of the interest which is determined pursuant to sec_1015 to the extent that the adjusted_basis is a portion of the entire adjusted_basis of the property shall be disregarded under sec_1001 a term_interest_in_property includes an income_interest in a_trust sec_1001 does not apply to a sale_or_other_disposition that is a part of a transaction in which the entire_interest in property is transferred to any person or persons see sec_1001 and sec_1_1001-1 sec_1222 provides that the term long-term_capital_gain means gain from the sale_or_exchange of a capital_asset held for more than one year sec_1221 defines the term capital_asset as property held by the taxpayer with certain listed exceptions not applicable here sec_1223 provides that in determining the period for which a taxpayer has held property however acquired there shall be included the period for which the property was held by any other person if the property has the same basis in the taxpayer's hands as it would have in the hands of that other person plr-146979-05 revrul_72_243 1972_1_cb_233 provides that the proceeds received by the life_tenant of a_trust in consideration for the transfer of the life tenant's entire_interest in the trust to the holder of the remainder_interest are treated as an amount_realized from the sale_or_exchange of a capital_asset under sec_1222 the right to income_for_life from a_trust estate is a right in the estate itself see 157_f2d_235 2d cir cert_denied 330_us_826 in the present case although the proposed transaction takes the form of a distribution of the present values of the respective interests of grantors and charity in substance it is a sale of grantors’ interest to charity the remainder_interest holder the amount received by grantors as a result of the termination of trust is an amount_realized from the sale_or_exchange of a capital_asset revrul_72_243 if as represented by grantors grantors’ basis in the unitrust income_interest is a portion of the entire basis of the property as determined under sec_1015 grantors’ adjusted_basis in their interest is disregarded under sec_1001 because the disposition is not part of a transaction in which the entire_interest in trust is transferred to a third party consequently if grantors’ adjusted_basis is disregarded under sec_1001 the entire amount_realized by grantors as a result of the early termination of trust will be gain to grantors moreover because grantors’ holding_period in the life interest exceeds one year under sec_1222 the gain recognized by grantors as a result of the early termination of trust will be long-term_capital_gain except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provisions of the code specifically no opinion is expressed as to whether trust otherwise qualifies as a charitable_remainder_unitrust under sec_664 this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file copies of this letter are being sent to plr-146979-05 trust’s authorized representatives sincerely j thomas hines chief branch enclosures copy of this letter copy for sec_6110 purposes office of the associate chief_counsel passthroughs special industries
